Carreton Harris, Chief Justice, dissenting. I agree that Instruction No. 9 was erroneous; however, I do not consider that the objection made was sufficient to properly challenge the instruction. In no part of his objection did appellant specifically object to the use of the word “preponderance”. His objection was “ * * * that the Court refused to add the provision to said Instruction, that if the evidence adduced by the defendant created a reasonable doubt in the mind of the jurors, then the defendant would be entitled to a reasonable doubt and should be acquitted, on the doctrine of reasonable doubt. ’ ’ The court then held that the general instructions on reasonable doubt “would not only reach self-defense and burden of proof, but also the evidence and all other issues in the case.” No further objection was made to the instruction. In several cases before this Court, an instruction copying our statute (Ark. Stats., § 41-2246) has been given. Such section reads as follows: “The killing being proved, the burden of proving circumstances of mitigation that justify or excuse the homicide shall devolve on the accused, unless by proof on the part of the prosecution it is sufficiently manifest that the offense amounted only to manslaughter, or that the accused was justified or excused in committing the homicide. ’ ’ In Tignor v. State, 76 Ark. 489, 89 S. W. 96, and Hogue v. State, 194 Ark. 1089, 110 S. W. 2d 11, we held that this instruction is proper, if accompanied by an instruction that on the whole case the guilt of the defendant must be proved beyond a reasonable doubt. Except for the use of the word “preponderance”, Instruction No. 9 says no more than we have approved on numerous occasions. In the instant case, the court, in Instruction No. 4, quoted § 41-2246, and then added the following: “Notwithstanding the provisions of the preceding •section of law as to burden of proof, the burden of proof in the whole case is upon the State of Arkansas, to prove from the evidence beyond a reasonable doubt the guilt of defendant, as charged and of any degree of crime or homicide included in the information.” Likewise, in Instruction No. 8, the court concluded by .instructing the jury that appellant should be acquitted “if you find the defendant not guilty of any degree of murder •or homicide, or if you have a reasonable doubt of his guilt of any degree of homicide.1 * * * ”. It accordingly appears to me that the court, in giving these two instructions, which properly stated the law as to reasonable doubt, adequately took care of any possible objectionable features in the instruction except for the word “preponderance” — and the use of this word was not objected to by appellant. I therefore do not agree that this ease should be reversed because of the giving of Instruction No. 9, and I respectfully dissent to the ruling of the majority.   Emphasis supplied.